Citation Nr: 0101225	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-14 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
residuals of fractures of the transverse processes of L4 - L5 
and for the residuals of a fracture of the left pubic ramus 
prior to January 29, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from October 1959 to 
November 1959 and from August 1960 to December 1963.

In December 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fargo, North Dakota, granted 
entitlement to service connection for the residuals of 
fractures of the transverse process of L4 - L5 and for the 
residuals of a fracture of the left pubic ramus.  A 10 
percent rating was assigned, effective November 11, 1995.  

In November 1998, following a hearing at the RO in 
Huntington, West Virginia, the RO in Louisville, Kentucky 
granted a 20 percent rating for the veteran's service-
connected low back and left hip disabilities, retroactive to 
November 11, 1995.  A 40 percent rating was also granted for 
such disabilities, effective January 29, 1998.  In a cover 
letter, dated in December 1998, the veteran was notified of 
the foregoing rating actions; however, due to a typographical 
error, he was informed that retroactive to November 11, 1995, 
he would be receiving a 30 percent rating which would be in 
effect until January 29, 1998, when his rating for that 
disability was increased to 40 percent.  He was provided with 
a copy of the decision which correctly showed that a 20 
percent rating was to be in effect from November 11, 1995 
through January 28, 1998.  When an audit revealed the correct 
ratings, the veteran initiated the current appeal.

A review of the claims folder raises the question of whether 
the veteran is entitled to separate ratings for the residuals 
of fractures of the transverse processes of L4 - L5 and for 
the residuals of a fracture of the left pubic ramus.  That 
question has not been considered by the RO and is, therefore, 
referred to the RO for appropriate action.



FINDING OF FACT

Prior to January 29, 1998, the veteran's service-connected 
residuals of fractures of the transverse processes of L4 - L5 
and the residuals of a fracture of the left pubic ramus, were 
manifested primarily by pain to percussion and motion in the 
lumbar region; minimal discomfort in the hips; difficulty 
squatting and arising; and limitation of low back motion, and 
were productive of no more than moderate impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
residuals of fractures of the transverse processes of L4 - L5 
and the residuals of a fracture of the left pubic ramus for 
the period prior to January 29, 1998, have not been met.  
38 U.S.C.A. § 5110(a)-(b) (West 1991); 38 C.F.R. § 3.400(o) 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a rating in excess of 20 percent for the 
residuals of fractures of the transverse processes of L4 - L5 
and the residuals of a fracture of the left pubic ramus for 
the period prior to January 29, 1998.  Then, as now, 
disability evaluations were determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes (DC's) of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1995).  The percentage ratings represented, as far as could 
practicably be determined, the average impairment in earning 
capacity (in civilian occupations) resulting from service-
connected disability.  38 C.F.R. § 4.1 (1995).  Where there 
was a question as to which of two evaluations should be 
applied, the higher evaluation was assigned if the disability 
picture more nearly approximated the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1995).
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1995) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the service-connected disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes. 

Prior to January 29, 1998, as now, the RO rated the veteran's 
service-connected low back disability under 38 C.F.R. 
§ 4.71a, DC 5292 (1995), which was applicable to limitation 
of motion of the lumbar spine.  A 20 percent rating was 
warranted for moderate limitation of motion, and a 40 percent 
rating was warranted for severe limitation of motion.

Potentially applicable in rating the veteran's low back 
disability was 38 C.F.R. § 4.71a, DC 5285 (1995), the code 
used to rated the residuals of fractures of the spine.  A 60 
percent disability evaluation was warranted for the residuals 
of fractured vertebra without cord involvement, but with 
abnormal mobility requiring a neck brace (jury mast).  A 100 
percent disability rating was warranted when there was cord 
involvement or when the veteran was bedridden or required 
long leg braces.  Lesser involvement was rated based on 
limitation of motion or nerve paralysis.

The veteran's low back disability could also have been rated 
in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1995).  A 20 percent rating was warranted for moderate 
intervertebral disc syndrome, manifested by recurring attacks.  
A 40 percent evaluation was assignable when there was severe 
intervertebral disc syndrome, manifested by recurring attacks 
with intermittent relief.  A 60 percent rating was warranted 
for pronounced intervertebral disc syndrome, manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain, as well as demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.

Finally, the residuals of the veteran's low back injury could 
have been rated in accordance with the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1995).  A 20 percent 
rating was warranted when there was muscle spasm on extreme 
forward bending and loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent rating was warranted 
when there was listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.

Potentially applicable in rating the veteran's residuals of a 
fracture of the left pubic ramus were 38 C.F.R. § 4.71a, DC's 
5252 and 5255 (1995).  Under DC 5252, a 20 percent rating was 
warranted when flexion of the thigh was limited to 30 
degrees.  A 30 percent rating was warranted when flexion of 
the thigh was limited to 20 degrees, and a 40 percent rating 
was warranted when flexion of the thigh was limited to 10 
degrees.  

Under DC 5255, a 20 percent rating was warranted for malunion 
of the femur with moderate knee or hip disability, while a 30 
percent rating was warranted for malunion of the femur with 
marked knee or hip disability.  A 60 percent rating was 
warranted if there was a fracture of the surgical neck of the 
femur with a false joint, or when there had been a fracture 
of the shaft or anatomical neck of the femur with non-union, 
but without loose motion, for which weight bearing was 
preserved with the aid of a brace.  An 80 percent rating was 
warranted when there had been a fracture of the shaft or 
anatomical neck of the femur with non-union and loose motion 
(spiral or oblique fracture).

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) had considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that 38 C.F.R. § 4.40 required consideration of 
factors such as lack of normal endurance, functional loss due 
to pain, and pain on use; specifically, limitation of motion 
due to pain on use including during flare-ups.  The Court 
also held that 38 C.F.R. § 4.45 required consideration of 
weakened movement, excess fatigability, and incoordination.  
Moreover, the Court stated that there must be a full 
description of the effects of the disability on the veteran's 
ordinary activity.  38 C.F.R. § 4.10.  

The RO's December 1996 decision on appeal, which granted 
entitlement to service connection for the residuals of 
fractures of the transverse processes of L4 - L5 and the 
residuals of a fracture of the left pubic ramus, was an 
initial rating award.  As held in AB v. Brown, 6 Vet. App. 
35, 38 (1993), "on a claim for an original or an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation." When an 
initial rating award is at issue, a practice known as 
"staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Unless specifically provided otherwise, the effective date of 
a claim for increase of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an 
exception in that the effective date may the earliest date as 
of which it is ascertainable that an increase in disability 
has occurred, provided that the application therefor is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

On November 15, 1998, service connection became effective for 
the residuals of fractures of the transverse processes of L4 
- L5 and the residuals of a fracture of the left pubic ramus.  
From then through January 28, 1998, a 20 percent rating was 
in effect for those disabilities under 38 C.F.R. § 4.71a, DC 
5271.  During that time, the veteran's back was examined by 
VA on two occasions (July 1996 and May 1997), and he received 
treatment from private health care providers, the summaries 
of which are noted in reports, dated in January and March 
1997.  Records of those examinations and treatment show that 
his back and hip disabilities were manifested primarily by 
pain to percussion and motion in the lumbar region; minimal 
discomfort in the hips; difficulty squatting and arising; and 
limitation of low back motion, i.e., flexion to between 45 
and 50 degrees; extension to between normal and 25 degrees; 
and lateral bending to between normal and 35 degrees.  
Although his back problems limited the amount of weight he 
could lift and the time he could bend, sit, stand, or drive, 
there was no evidence, that his limitation of low back motion 
was any more than moderate in degree.  Moreover, despite the 
pain at the upper limits of motion of his left hip, the range 
of hip motion was reportedly normal, and there was no 
evidence of any more than moderate disability of the left 
hip.  He also walked with a normal gait and demonstrated no 
neurologic deficits.  Indeed, there was no muscle wasting, 
sensory deficits, or diminished reflexes.  There was also no 
evidence of muscle spasm, a lack of normal endurance, excess 
fatigability, or incoordination.  

In January 1997, the veteran's private treating physician 
reported that the veteran's employment limitations 
constituted a 25 percent disability; however, that figure was 
based not only on the veteran's back problems, but also on 
problems with his left knee, a disability for which service 
connection has not been established.  Moreover, there was no 
evidence that such figure was based on any consideration of 
VA criteria.  Rather, consideration of the above-noted VA 
criteria, including the Court's holding DeLuca, lead to the 
conclusion that prior to January 29, 1998, the veteran's 
service-connected low back and left hip disabilities more 
nearly approximated the criteria for a 20 percent rating 
under 38 C.F.R. § 4.71a, DC 5292.  In arriving at this 
decision, the Board notes that prior to January 29, 1998, the 
level of impairment caused by the foregoing service-connected 
disabilities was generally consistent.  Accordingly, there 
was no basis for the assignment of staged ratings noted in 
Fenderson.

The Board has also considered the possibility of referring 
this case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating, 
prior to January 29, 1998, for the veteran's service-
connected residuals of fractures of the transverse processes 
of L4 - L5 and the residuals of a fracture of the left pubic 
ramus; however, the evidence does not show such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  Although the veteran reportedly quit his job 
due to his back problems, he did not receive a disability 
retirement from his employer, nor did he receive workman's 
compensation.  He was granted disability benefits by the 
Social Security Administration; however, the criteria for 
such benefits were not the same as the criteria for 
disability ratings assigned by VA.  Indeed, the record shows 
that the manifestations of his service-connected back and hip 
disability were essentially those contemplated by the 
schedular evaluation.  Further, it must be emphasized that 
disability ratings were not job-specific.  They represented 
as far as could practicably be determined the average 
impairment in earning capacity as a result of diseases or 
injuries encountered incident to military service and their 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified were considered adequate to 
compensate for considerable loss of working time from 
exacerbations of illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Absent 
evidence to the contrary, the Board finds no reason for 
referral of this case to the Director of VA Compensation and 
Pension Services for a rating outside the regular schedular 
criteria.


ORDER

Entitlement to a rating in excess of 20 percent for the 
residuals of fractures of the transverse processes of L4 - L5 
and the residuals of a fracture of the left pubic ramus for 
the period prior to January 29, 1998, is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

